IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Commonwealth of Pennsylvania,         :
Pennsylvania Game Commission,         :
                     Plaintiff        :
                                      :
              v.                      :          No. 493 M.D. 2017
                                      :
Thomas E. Proctor Heirs Trust and the :
Margaret O.F. Proctor Trust,          :
                        Defendants    :

                                      ORDER

                NOW, February 13, 2020, upon consideration of Plaintiff’s

application for reconsideration/reargument, and Defendants’ answer in response

thereto, the application is denied.




                                        MARY HANNAH LEAVITT,
                                        President Judge